Title: From George Washington to John Blair, 30 January 1758
From: Washington, George
To: Blair, John



[Fredericksburg, 30 January 1758]
To The Honble John Blair, EsquireHonble Sir,

Hearing of the Governors’ departure for England; I think it a duty incumbent on me to inform your Honor, that I lingered a long time under an illness which obliged me to retire from my command (by the Surgeons advice, and with the Governors approbation;) and that I am yet but imperfectly recovered from it: which is the cause that detains me from my Duty.
I have many accompts to settle with the country committee, and should be glad to obtain leave to come down for that purpose now. This being the proper season, as our Frontiers are quiet.
I also want to receive money, for contingent Expences, before

I return to Winchester; as there are several demands of the Public, that I shou’d be glad to be provided against. And further—I shall, at that time, have an opportunity of laying before your Honor, a state of the frontier Settlements; a matter worthy of great attention; as the well-being of the people depends upon seasonable and well-concerted measures for their defence!
If your Honor has any Orders for the Troops, under my command, please to favour me with them, and they shall be forwarded up; while I come down myself, for the purposes aforesaid. I am, with great Esteem, Your Honors most obedient, Hble Servant,

G:W.
Fredericksburgh: January 30th 1758.

